940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roy L. LEE, Defendant-Appellant.
No. 90-4053.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1991.

1
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and TODD, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Roy Lee was convicted of cocaine distribution, in violation of 21 U.S.C. Sec. 841(a)(1).  The district court sentenced Lee to a 21 month term of imprisonment and this appeal followed.  The parties have briefed the issues through counsel.


4
The parties to the appeal were asked to notify the court by May 15, 1991, if they desired oral argument.  Neither party having responded affirmatively to this notification, the case has been submitted without oral argument.


5
Lee contends that the district court erred in sentencing him by incorrectly calculating the total amount of cocaine involved and by declining to award Lee a reduction for acceptance of responsibility.  We have reviewed the record and find no error.  The proof adduced at the sentencing hearing was properly considered by the court under U.S.S.G. Sec. 6A1.3.  The government met its burden of proving the aggravating circumstances of the increased quantity of cocaine involved.  United States v. Silverman, 889 F.2d 1531, 1535 (6th Cir.1989).  Lee failed to show that he was entitled to a reduction under U.S.S.G. Sec. 3E1.1, United States v. Rodriguez, 896 F.2d 1031, 1032 (6th Cir.1990), or that the application of U.S.S.G. Sec. 3E1.1 was unconstitutional.


6
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation